File No.811- SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:DWS Floating Rate Opportunities Fund, Inc. Address of Principal Office (No.& Street, City, State, Zip Code): 345 Park Avenue New York, NY 10154 Telephone Number (including area code): (212)454-7190 Name and address of agent for service of process: John Millette, Secretary One Beacon Street Boston, MA 02108 Copy to: David A. Sturms, Esq. Cathy G. O’Kelly, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, IL 60601 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section8(b) of the Investment Company Act of 1940 concurrently with the filing of FormN-8A: YES x NO o Pursuant to the requirements of the Investment Company Act of 1940, as amended, the registrant has caused this notification of registration to be duly signed on its behalf in the city of New York and the state of New York on the 7th day of June, 2010. DWS Floating Rate Opportunities Fund, Inc. By: /s/Michael G. Clark Michael G. Clark Director, President and Chief Executive Officer Attest: /s/Paul H. Schubert Paul H. Schubert Treasurer and Chief Financial Officer
